Contact: Investors: Progenics Pharmaceuticals, Inc. Richard W. Krawiec, Ph.D. Vice President, Corporate Affairs (914) 789-2814 rkrawiec@progenics.com Dory A. Lombardo Associate Director, Corporate Affairs (914) 789-2818 dlombardo@progenics.com Media: WeissComm Partners Aline Schimmel (312) 646-6295 PROGENICS PROVIDES UPDATE ON HEPATITIS C PROGRAM –DiscontinuesPRO 206 pre-clinical development; focuses research on second-generationHCV-entry inhibitors– Tarrytown, NY, June 8, 2009 – Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX) today announced the discontinuation of development for PRO 206, a pre-clinical compound for the treatment of hepatitis C virus (HCV) infection.The decision was made as part of a portfolio review, and is in line with the Company’s ongoing initiative to allocate resources to the most important programs in order to increase its operating efficiencies.The Company will instead focus on its second-generation HCV-entry inhibitor portfolio and anticipates selection of a new development candidate in 2010. “Our research and development team has built a robust platform for HCV drug discovery,” said Paul J. Maddon, M.D., Ph.D., Founder, Chief Executive Officer and Chief Science Officer, Progenics Pharmaceuticals, Inc. “While our review indicated that PRO 206 did not satisfy the criteria for further development, our ongoing research and development efforts have yielded new compounds demonstrating comparable potency to PRO 206. These second-generation compounds also indicate a broader spectrum of activity in laboratory studies against the hepatitis C virus.” About Hepatitis C Virus Infection HCV is a major cause of acute hepatitis and chronic liver disease, including cirrhosis and liver cancer.Globally, an estimated 170 million persons are chronically infected with HCV.The U.S. Centers for Disease Control and Prevention (CDC) estimates that approximately 4.1 million persons in the United States are infected with HCV and 3.2 million of these individuals are chronic carriers, making it the most common, chronic blood-borne infection in the United States.HCV is the leading cause of liver transplantation and causes approximately 8,000 to 10,000 deaths each year in the United States. (PGNX-G) About the Company Progenics Pharmaceuticals, Inc., of Tarrytown, NY, is a biopharmaceutical company focusing on the development and commercialization of innovative therapeutic products to treat the unmet medical needs of patients with debilitating conditions and life-threatening diseases. Principal programs are directed toward gastroenterology, virology—including human immunodeficiency virus (HIV) and hepatitis C virus (HCV) infections—and oncology. Progenics, in collaboration with Wyeth, is developing RELISTOR® (methylnaltrexone bromide) for the treatment of opioid-induced side effects.
